A Certificate from a Minister in another Province is admissible in Proof of a Marriage, *163without any Authentication from a Magistrate.THIS Cause held from 10 in the Morning to 8 at Night, during which Time neither Judges *163or Jury departed. It turned chiefly on Matters of Fact; and the Arguments too prolix to give even a Summary. The Indictment was for Murther of a bastard Child. (1)N. B. It was ruled in this Cause, that a Certificate from a Minister in another Government, of the Marriage of two Persons, might be admitted to prove the Marriage, though the Certificate was without any Authentication from any Magistrate. The Reason for this Admission was, that this Court had no Power to compell any one in another Province to give Evidence in a Cause pending before this Court. In England it is otherwise, for a Latitat issues in similar Cases from the King’s Bench. However, the Ch. Justice seemed to doubt.(1) It appears by the record that the prisoner was acquitted, the attorney general having agreed that the might give marriage in evidence, “ tho’ the answers to an indictment wherein the has the addition of spinster given her.”